185-W
                                   ELECTRONIC RECORD




COA #      05-13-00922-CR                        OFFENSE:       22.021


           Leander Douglas Adams III v. The
STYLE:     state of Texas                        COUNTY:        Dallas

COA DISPOSITION:          AFFIRM                 TRIAL COURT:   282nd Judicial District Court


DATE: 6/18/2014                    Publish: NO   TC CASE #:     F-1170881-S




                           IN THE COURT OF CRIMINAL APPEALS




STYLE:
         Leander Douglas Adams III v. The
         State of Texas                              ».                1fS-M
         PRO SE                       Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

         ^erv}^                                      JUDGE:

DATE:     tJ0\j£/"J0< ^ JJI*f                        SIGNED:                           PC:

JUDGE:       y£/n. /L«s+-^                           PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD